Citation Nr: 1710416	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury.  

2.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the March 2012 rating decision, the RO denied service connection for residuals of cold injury to the bilateral upper and lower extremities.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective July 23, 2010.  Finally, the RO denied service connection for schizophrenia.  In June 2012, the Veteran filed a timely notice of disagreement (NOD) with the denial of service connection for residuals of cold injury and the initial rating assigned for his service-connected PTSD.  The RO issued a Statement of the Case addressing these issues in January 2014.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in February 2014.  

On his February 2014 VA Form 9, the Veteran indicated that he did not wish to attend a Board hearing in connection with his appeal.  In August 2016 written arguments, the Veteran's representative indicated that "[s]ince the appellant is scheduled to appear before a member of the Board of Veteran Appeals by video hearing, we will present our argument at that time."  A review of the record, however, contains no indication that the Veteran requested a Board hearing and no hearing was therefore scheduled.  The Veteran is advised that if he wishes to attend an optional Board hearing, he should contact the RO.  

In light of the Veteran's age, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.

Residuals of Cold Injury

The Veteran contends that he is entitled to service connection for residuals of cold injury to the upper and lower extremities.  He states that while on active duty in Korea, he was exposed to extreme cold and developed burning and tingling in his hands and feet.  The Veteran states that he went to the medic on multiple occasions and was given blankets and warming pads.  

The record indicates that the Veteran's service treatment records (STR) are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where the service medical records are unavailable through no fault of the claimant, VA's duty to assist "is particularly great."  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting in such cases that it is "especially incumbent on VA to insure that its current examination and the report thereof was as complete and thorough as possible in dealing with the veteran's contentions.").  

Although the service treatment records are unavailable, the Board finds that the record on appeal is sufficient to establish that he sustained a cold injury during active duty.  First, the Veteran is competent to report observable symptoms such as pain and cold exposure.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board further finds his statements to be credible.  His report of in-service cold injury is consistent with the circumstances of his service.  The available service personnel records suggest that he served in Korea during the winter - his DD Form 214, Report of Separation from the Armed Services of the United States, shows he had 1 year, 5 months and 2 days of foreign service).  Under these circumstances, the Board finds sufficient evidence upon which to conclude that an in-service cold injury occurred.  

That a cold injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  38 U.S.C.A. § 1110 (West 2014).  

In this case, the record is unclear whether the Veteran currently exhibits a disability as result of his in-service cold injury.  The Veteran was provided a VA examination in February 2011.  The examiner diagnosed the appellant as having peripheral neuropathy of the upper and lower extremities as well as degenerative changes in the hands and feet.  The examiner opined that the Veteran's peripheral neuropathy is more likely than not related to his nonservice-connected diabetes, rather than his cold injury.  The examiner, however, indicated that he was unable to comment on the relationship between the appellant's degenerative changes and his in-service cold injury without resorting to mere speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that before the Board can rely on an examiner's conclusion that providing an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2011).  If not, "it is the Board's duty to remand for further development."  Id.  In this case, the Board finds that the basis for the examiner's conclusion is unclear.  Under these circumstances, the Board finds that another VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

Post-traumatic Stress Disorder

The Veteran contends that the severity of his PTSD symptoms warrants a disability rating in excess of 30 percent.  

The Veteran was afforded a VA examination in February 2011 in connection with his claim.  He reported that he was no longer working, having taken an early retirement from his job of more than 27 years due to problems with his schizophrenia.  The examiner noted that, according to VA clinical records, the appellant's schizophrenia was stable on medication.  The examiner diagnosed the Veteran has having chronic PTSD in addition to schizophrenia.  The examiner indicated that the Veteran's PTSD symptoms affected his social relationships to a mild to moderate degree.  The examiner indicated that the Veteran's PTSD symptoms, however, did not affect his vocational ability, nor would they preclude him from working, since he was already retired.  

After having carefully considered the matter, the Board finds that clarification of the VA medical opinion is necessary to resolve questions concerning the severity of the Veteran's PTSD.  Under the Rating Schedule, disability ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from service-connected disabilities in civil occupations, not the actual impairment on an individual Veteran.  38 C.F.R. § 4.1 (2016).  In addition, the specific rating criteria for evaluating PTSD provide ratings based on both social and occupational impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Although the examiner correctly noted that the Veteran's PTSD does not actually affect his employment as he is currently retired, given the applicable legal criteria, a medical opinion which discusses the impact of the Veteran's PTSD on his potential ability to work, whether or not he chooses to do so, is necessary.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the examiner who conducted the February 2011 VA cold injury examination (or another appropriate examiner if he is unavailable), for the purposes of obtaining an addendum opinion regarding the etiology of the appellant's diagnosed degenerative changes in the hands and feet.  Access to the Veteran's electronic claims file must be made available to the examiner for review for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the examiner.

After reviewing the record (and examining the Veteran if deemed necessary), the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current degenerative changes of the hands and feet are causally related to his active service or any incident therein, including a credibly reported in-service cold injury.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so.

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected PTSD.  Access to the Veteran's electronic claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should address the severity of the Veteran's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  It is noted that the Veteran has also been diagnosed as having nonservice-connected schizophrenia.  Thus, the examiner should, to the extent medically possible, distinguish between any symptomatology and impairment attributable to the service-connected PTSD versus that attributable to the nonservice-connected schizophrenia.  A complete explanation must be provided for any opinion offered. 

3.  After completing any additional action deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





